DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 November 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170218480 A1 (hereinafter “Park”).
Regarding claim 1, Park teaches a high entropy metal alloy (see Title, Summary of the Invention).  Park teaches that a metal alloy separates into a HEA phase and a metal phase (see [0022]-[0028]).  Park teaches that the metal is melted and temperature controlled during casting controlled in order to control microstructure ([0068]-[0078]).  Park teaches examples of such metal composites (([0068]-[0078] and Table 2).   Park teaches that in at least one example, the structure consists of a metal matrix with grains of HEA precipitated therein (See ([0068]-[0078] and Fig 3).  Park additionally teaches examples at 80% and 90% of copper metal (Table 2), which it is believed would also meet the claimed structure. 
Regarding claim 2, Park clearly teaches Separation (see [0068]-[0078], Summary, Fig 3).  
Regarding claim 3, Park teaches spherical shape in at least some of the HEA(Fig 3).
Regarding claim 4, Park teaches size 10 micron or less (Fig 3).  
Regarding claim 5, Park teaches Cr (fig 3, Table 2).  
Regarding claim 6, Park envisions that aluminum is present (Table 2).  
Regarding claim 7, Park teaches (Cu)10(HEA)90 (see Table 2), which falls inside of the claimed compositional ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03.   
Regarding claim 8, Park envisions addition of Si ([0027]).  
Regarding claim 9, Park envisions the structure is homogenous ([0068]-[0078] and Fig 3).  
Regarding claim 10, Park teaches copper matrix (Fig 3, Table 2).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734